FILED
                            NOT FOR PUBLICATION                             APR 18 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARIA CARMEN CORONEL-ORTIZ,                      No. 07-71946

              Petitioner,                        Agency No. A078-535-463

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 17, 2012 **


Before: LEAVY, PAEZ, and BEA, Circuit Judges.

       Maria Carmen Coronel-Diaz, a native and citizen of Mexico, petitions for

review of a decision of the Board of Immigration Appeals denying, as untimely

and numerically–barred, her second motion to reopen removal proceedings. The




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA declined to exercise its sua sponte authority to reopen under 8 C.F.R. §

1003.2(a).

      Coronel-Diaz argues that the BIA should have sua sponte reopened removal

proceedings, and should have excused her untimely and numerically-barred motion

to reopen.

      We lack jurisdiction to review the BIA’s discretionary decision whether to

exercise its sua sponte authority to reopen under § 8 C.F.R. § 1003.2(a). See

Ekimian v. INS, 303 F.3d 1153, 1159-60 (9th Cir. 2002). Accordingly, we dismiss

Coronel-Diaz’s petition for lack of jurisdiction.

      DISMISSED.




                                           2                                    07-71946